SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

     
THE HUFF ALTERNATIVE FUND, L.P., and THE HUFF ALTERNATIVE PARALLEL FUND, L.P.
derivatively on behalf of CIRCLE ENTERTAINMENT INC., formerly known as FX REAL
ESTATE AND ENTERTAINMENT INC.,
Plaintiffs,
-against-
PAUL C. KANAVOS, HARVEY SILVERMAN, MICHAEL J. MEYER, JOHN D. MILLER, ROBERT
SUDACK, ROBERT F.X. SILLERMAN, BRETT TORINO, MITCHELL J. NELSON, LIRA PROPERTY
OWNER, LLC, LIRA LLC, BPS PARTNERS, LLC and BPS PARENT, LLC,
Defendants.
and
CIRCLE ENTERTAINMENT INC., formerly known as FX REAL ESTATE AND ENTERTAINMENT
INC.,
  Index No. 650338/2010E
Hon. Eileen Bransten
STIPULATION AND SETTLEMENT
AGREEMENT









Nominal
 

Defenda
nt.
 


 
   

STIPULATION AND SETTLEMENT AGREEMENT

This Stipulation and Settlement Agreement, dated July 12, 2012 (the “Agreement”
or “Settlement Agreement”) is entered into by and between (i) The Huff
Alternative Fund, L.P. and The Huff Alternative Parallel Fund, L.P.
(collectively, “Huff” or the “Plaintiffs”), the plaintiffs in the above
captioned litigation (the “Litigation” or “Action”); (ii) Paul C. Kanavos,
Harvey Silverman, Michael J. Meyer, John D. Miller, Robert Sudack, Robert F.X.
Sillerman, Brett Torino, Mitchell J. Nelson, Lira Property Owner, LLC, Lira LLC,
BPS Partners, LLC and BPS Parent, LLC (collectively, “Defendants”); and
(iii) nominal defendant Circle Entertainment Inc., formerly known as FX Real
Estate and Entertainment Inc. (“FXRE” or “the Company”) (i-iii collectively, the
“Settling Parties”), subject to approval of the Court pursuant to New York
Business Corporation Law (“BCL”) §§ 626(d) and (e).

WHEREAS, all terms with initial capitalization not otherwise defined herein
shall have the meanings ascribed to them in paragraph 1 herein;

WHEREAS, on April 28, 2010, Huff filed a Verified Shareholder Derivative
Complaint (the “Original Complaint”) in the Supreme Court of the State of New
York, New York County (the “Court”), in which it asserted derivative claims on
behalf of the Company against the Original Defendants for, among other things,
breach of fiduciary duty and usurpation of corporate opportunity;

WHEREAS, on May 25, 2011, the Court entered a Decision and Order in which it
(i) denied Defendant Kanavos’s motion to dismiss the usurpation of corporate
opportunity claim against him, (ii) dismissed without leave to replead the
usurpation of corporate opportunity claim against Torino, (iii) dismissed with
leave to replead the remaining breach of fiduciary duty claims against the
Original Defendants;

WHEREAS, on June 27, 2011, Huff filed a Notice of Appeal appealing dismissal of
the usurpation of corporate opportunity claim against Torino (the “Appeal”).

WHEREAS, on June 27, 2011, Huff filed a Verified Amended Complaint (the “Amended
Complaint”), in which it asserted both derivative claims on behalf of the
Company as well as direct claims against the Defendants for, among other things,
breach of fiduciary duty, aiding and abetting breach of fiduciary duty, unjust
enrichment, conversion, fraud and imposition of a constructive trust;

WHEREAS, the Defendants have denied, and continue to deny, any and all liability
in connection with the Action;

WHEREAS, Plaintiffs and Plaintiffs’ Counsel have concluded that the terms and
conditions of this Agreement are fair, reasonable and adequate to the Company,
and in its best interests, and have agreed to settle the Released Plaintiff
Claims (defined herein) pursuant to the terms and provisions of this Agreement,
after considering (i) the substantial benefits that the Company will receive
from resolution of these claims on the terms set forth herein; (ii) the
uncertainty that a trial on the merits could result in a judgment providing the
Company the same or substantially the same benefits; (iii) the attendant risks
and uncertainty of continued litigation of these claims; and (iv) the
desirability of permitting the Settlement to be consummated without delay as
provided by the terms of this Agreement;

WHEREAS, the Parties wish to resolve on the terms herein any and all claims that
were asserted or, could have been asserted directly or derivatively against the
Released Defendant Parties in the Action;

WHEREAS, Plaintiffs allege that Torino and/or one or more of the Torino Parties
agreed, promised, committed or otherwise undertook to purchase Huff’s shares in
the Company (the “Torino Stock Transaction”) and Torino and the Torino Parties
deny ever so agreeing, promising, committing or otherwise undertaking to
purchase Huff’s shares in the Company;

WHEREAS, this Agreement does not settle or compromise any claim that Plaintiffs
may have against any of the Torino Parties relating to or arising out of the
Torino Stock Transaction, whether for breach of contract, tort, estoppel or
otherwise;

WHEREAS, all rights of Plaintiffs against the Torino Parties with respect to
claims relating to or arising out of the Torino Stock Transaction, and any
person or entity other than the Released Defendant Parties are specifically
reserved by Plaintiffs;

NOW THEREFORE, it is STIPULATED AND AGREED, by and among the Parties, through
their respective counsel, subject to approval of the Court pursuant to
BCL §§ 626(d) and (e), in consideration of the benefits flowing to the Settling
Parties from the Settlement, that all Released Plaintiff Claims as against the
Released Defendant Parties, and all Released Defendant Claims against the
Released Plaintiff Parties, shall be compromised, settled, released and
dismissed with prejudice, upon and subject to the following terms and
conditions:

DEFINITIONS

1. As used in this Agreement, the following terms shall have the following
meanings:

(a) “Approval Order” means the proposed order and judgment to be entered
approving the Settlement, substantially in the form attached hereto as
Exhibit A, or any other form of order entered by the Court approving the
Settlement that does not depart materially from the terms of this Agreement.

(b) “Court” means Supreme Court of the State of New York, County of New York.

(c) “Defendants” means the defendants to the Litigation, including the Officer
Defendants, Non-Officer Defendants, Entity Defendants and nominal defendant,
FXRE.

(d) “Defendants’ Counsel” means the law firm of Kramer Levin Naftalis &

Frankel LLP on behalf of Defendants except Torino with respect to Counts I-III
of the Amended Complaint and Defendants except Torino, BPS Partners, LLC and BPS
Parent, LLC with respect to Count X of the Amended Complaint, and the law firm
of Kaye Scholer LLP on behalf of Defendant Torino with respect to Counts I and
II of the Amended Complaint, and Defendants with respect to Counts IV-XI of the
Amended Complaint.

(e) “Entity Defendants” means LIRA Property Owner, LLC; LIRA LLC; BPS Partners,
LLC; BPS Parent LLC.

(f) “Independent Director” means a director of the Company other than a current
or former executive, officer or employee of the Company.

(g) “Non-Officer Defendants” means Harvey Silverman (“Silverman”), Michael J.
Meyer (“Meyer”), John D. Miller (“Miller”), and Robert Sudack (“Sudack”).

(h) “Officer Defendants” means Robert F.X. Sillerman (“Sillerman”), Paul C.
Kanavos (“Kanavos”), Brett Torino (“Torino”) and Mitchell J. Nelson (“Nelson”).

(i) “Original Defendants” means Sillerman, Kanavos, Torino, Silverman, Meyer,
Miller and Sudack.

(j) “Plaintiffs” means the plaintiffs to this litigation.

(k) “Plaintiffs’ Counsel” means the law firm of Cadwalader, Wickersham & Taft
LLP.

(l) “Released Defendant Claims” means any and all claims, demands, rights,
actions, potential actions, causes of action, liabilities, damages, losses,
obligations, judgments, duties, suits, agreements, costs, expenses, debts,
interest, penalties, sanctions, fees, attorneys’ fees, judgments, decrees,
matters, issues, and controversies of any kind, nature or description
whatsoever, whether based on federal, state, local, statutory or common law or
any other law, rule or regulation, whether fixed or contingent, accrued or
un-accrued, liquidated or un-liquidated, at law or in equity, matured or
un-matured, disclosed or un-disclosed, apparent or un-apparent, including known
claims and Unknown Claims (as defined below), which were or could have been
alleged or asserted in this Litigation or any other litigation by any of the
Released Defendant Parties against any of the Released Plaintiff Parties and
their insurers; provided, however, Released Defendant Claims do not include any
claims relating to the enforcement of this Settlement.

(m) “Released Defendant Parties” means the Defendants and their respective
estates, heirs, beneficiaries, administrators, successors, assigns,
subsidiaries, affiliates, agents and counsel, and each of their respective
current and former directors, officers, employees, trustees, managers,
governors, members of management committee or management board or equivalent
positions.

(n) “Released Plaintiff Claims” means any and all claims, demands, rights,
actions, potential actions, causes of action, liabilities, damages, losses,
obligations, judgments, duties, suits, agreements, costs, expenses, debts,
interest, penalties, sanctions, fees, attorneys’ fees, judgments, decrees,
matters, issues, and controversies of any kind, nature or description
whatsoever, whether based on federal, state, local, statutory or common law or
any other law, rule or regulation, whether fixed or contingent, accrued or
un-accrued, liquidated or un-liquidated, at law or in equity, matured or
un-matured, disclosed or un-disclosed, apparent or un-apparent, including known
claims and Unknown Claims (as defined below), which were or could have been
alleged or asserted in this Litigation or any other litigation by any of the
Released Plaintiff Parties against any of the Released Defendant Parties and
their insurers; provided, however, Released Plaintiff Claims do not include any
claim that Plaintiffs may have against any of the Torino Parties relating to or
arising out of the Torino Stock Transaction, or any other claims Plaintiffs may
have against any person or entity other than the Released Defendant Parties.
Released Plaintiff Claims also do not include any claims relating to the
enforcement of this Settlement.

(o) “Released Plaintiff Parties” means Plaintiffs and their respective estates,
heirs, beneficiaries, administrators, successors, assigns, subsidiaries,
affiliates, agents and counsel, and each of their respective current and former
directors, officers, employees, trustees, managers, governors, members of
management committee or management board or equivalent positions.

(p) “Settlement” means the settlement contemplated by this Agreement

(q) “Torino Parties” means defendant Brett Torino and his estates, heirs,
beneficiaries, administrators, successors, assigns, subsidiaries, agents,
affiliates and any entity which Torino directly or indirectly controls or
controlled, or in which Torino has or had a financial or ownership interest, but
does not include any of: (i) the Non-Officer Defendants or Officer Defendants,
other than Torino, (ii) the Company, or (iii) the Entity Defendants.

(r) “Unknown Claims” means (i) any and all claims that FXRE, Plaintiffs or any
other FXRE shareholder does not know or suspect to exist in his, her or its
favor at the time of the release of the Released Defendant Parties, which if
known, could have been alleged or asserted in this Litigation or any other
litigation; and (ii) any and all claims that any Defendant of any other Released
Defendant Party does not know or suspect to exist in his, her or its favor at
the time of the release of the Released Plaintiff Parties, which if known, could
have been alleged or asserted in this Litigation, or any other litigation.

SETTLEMENT TERMS

2. The Company shall elect to its board of directors, by no later than sixty
(60) days after the Effective Date, an additional Independent Director (the “New
Director”). After the election of the new Independent Director pursuant to the
Settlement, the Company shall not decrease the number of independent directors
for a period of at least three (3) years from the Effective Date. The New
Director shall be a member of all Board Committees.

3. As a result of an arm’s length negotiation by Defendants’ Counsel and
Plaintiffs’ Counsel, the Defendants have agreed, subject to Court approval, to
deliver the sum of $950,000 to Huff as payment for part of the costs and
expenses, including attorneys’ fees, incurred by Huff in connection with matters
relating to this Action and the results achieved in this Action (the “Fee and
Expense Award”).

4. Within 15 days after the Effective Date, the Company shall, by wire transfer
of immediately available funds (pursuant to the wire instructions annexed hereto
as Exhibit B) or by check, deliver the Fee and Expense Award to Huff.

5. Upon the Effective Date, Huff, the Company, and each and every Company
shareholder, on behalf of themselves, their heirs, executors, administrators,
predecessors, successors and assigns, shall be deemed by operation of law to
have fully, finally and forever released, waived, discharged and dismissed each
and every Released Plaintiff Claim against the Released Defendant Parties and
their insurers, and shall forever be enjoined from prosecuting any or all
Released Plaintiff Claims against any and all Released Defendant Parties and
their insurers.

6. Upon the Effective Date, each of the Defendants and the other Released
Defendant Parties, on behalf of themselves, their heirs, executors,
administrators, predecessors, successors and assigns, shall be deemed by
operation of law to have fully, finally and forever released, waived, discharged
and dismissed each and every of the Released Defendant Claims against the
Released Plaintiff Parties and their insurers, and shall forever be enjoined
from prosecuting any or all of the Released Defendant Claims against any and all
Released Plaintiff Parties and their insurers.

7. Upon the Effective Date, Huff shall withdraw the Appeal.

8. Each of the Settling Parties further covenants and agrees not to institute,
nor cause to be instituted, nor aid (except as required by law) any legal
proceeding of any nature whatsoever relating to claims that it has released
pursuant to paragraphs 5 and 6 above.

9. Notwithstanding anything contained herein to the contrary, Released Plaintiff
Claims do not include, and this Agreement shall not release or compromise, any
claim against the Torino Parties relating to or arising out of the Torino Stock
Transaction, or any person or entity other than the Released Defendant Parties.

10. Except for the Torino Parties, each of the other Released Defendant Parties
(the “Non-Torino Defendants”) hereby represents and warrants that he, she or it
did not undertake, or assume, any obligation themselves to purchase Huff’s
shares in the Company other than (1) as a manner of facilitating the
consummation of any Torino Stock Transaction, if and to the extent there was
such a transaction, (2) by such Non-Torino Defendant receiving less
consideration for his, her or its shares than Huff, (3) with the knowledge of
Huff at or prior to the time of sale, if any.

PROCEDURE FOR APPROVAL

11. Promptly after this Agreement has been fully executed and no later than five
business days thereafter, the Settling Parties shall submit this Agreement
together with its Exhibits to the Court and shall apply for entry of an Approval
Order and Judgment (the “Approval Order”), substantially in the form attached
hereto as Exhibit A.

12. The Company shall be responsible for providing any Notice of the Approval
Order required under New York law and paying any and all costs associated
therewith, whether or not the Settlement becomes effective.

EFFECTIVE DATE OF SETTLEMENT, WAIVER OR TERMINATION

13. The Settlement shall become effective on the Effective Date, which shall be
the date when all of the following shall have occurred:

(a) approval by the Court of the Settlement, as prescribed by BCL §§ 626(d) and
(e);

(b) entry of the Approval Order, which shall be in all material respects
substantially in the form set forth in Exhibit A attached hereto;

(c) the claims asserted against the Defendants are dismissed with prejudice;

(d) the time for any party or objector to appeal has expired, if no notice of
appeal is filed; and

(e) if a notice of appeal is filed, entry of a final, non-appealable order
affirming the Approval Order, or expiration of the time to file any further
appeals of the Approval Order.

14. The Settling Parties shall have the right to terminate the Agreement by
providing written notice of their election to do so (“Termination Notice”),
through counsel, to all other Settling Parties hereto within thirty
(30) calendar days of: (a) the Court’s refusal to approve this Settlement
Agreement substantially in the form submitted, in a manner that is materially
detrimental to any Settling Party; (b) the Court’s refusal to enter the Approval
Order substantially in the form attached hereto as Exhibit A or any other form
that does not depart materially from the terms of this Agreement (c) the date
upon which the Approval Order is modified or reversed substantially, in a manner
that is materially detrimental to any Settling Party, by the Supreme Court of
the State of New York, Appellate Division or the New York Court of Appeals.

15. Except as otherwise provided herein, in the event the Settlement is
terminated or the Effective Date cannot occur for any reason, then: the
Settlement shall be without prejudice, and none of its terms shall be effective
or enforceable except as specifically provided herein; the Settling Parties
shall be deemed to have reverted to their respective positions in this
Litigation immediately prior to the execution of this Settlement Agreement on
July 12, 2012; and, except as otherwise expressly provided, the Settling Parties
shall proceed in all respects as if this Agreement and any related orders had
not been entered. In such event, the fact and terms of the Settlement, and any
aspect of the negotiations leading to this Settlement Agreement, shall not be
admissible in this Litigation and shall not be used by Plaintiffs against the
Defendants or by the Defendants against Plaintiffs in any court filings,
depositions, at trial or otherwise, and any judgments or orders entered by the
Court in accordance with the terms of the Settlement Agreement shall be treated
as vacated nunc pro tunc.

NO ADMISSION OF WRONGDOING

16. This Agreement, whether or not approved by the Court, and any negotiations,
proceedings or agreements relating to it shall not be offered or received
against any of the Settling Parties as evidence of or construed as or deemed to
be evidence of (a) any liability, negligence, fault, or wrongdoing of any of the
Settling Parties, (b) a presumption, concession, or admission with respect to
any liability, negligence, fault, or wrongdoing, or in any way referred to for
any other reason as against any of the Parties, in any other civil, criminal, or
administrative action or proceeding, other than such proceedings as may be
necessary to effectuate the provisions of this Agreement, (c) a presumption,
concession, or admission by any of the Defendants with respect to the truth of
any fact alleged in the Litigation or the validity of any of the claims or the
deficiency of any defense that was or could have been asserted in the
Litigation, (d) a presumption, concession, or admission by Plaintiffs of any
infirmity in the claims asserted, or (e) an admission or concession that the
consideration to be given hereunder represents the consideration which could be
or would have been recovered at trial.

17. Nothing herein, however, shall prevent any of the Settling Parties from
using this Agreement, or any document or instrument delivered hereunder (a) to
effect or obtain Court approval of this Agreement, (b) to enforce the terms of
this Agreement, or (c) if the Settlement is approved by the Court, for purposes
of defending, on the grounds of res judicata, collateral estoppel, release, or
any other theory of claim preclusion or issue preclusion or similar defense or
counterclaim, any of the Released Plaintiff Claims and any Released Defendant
Claims released pursuant to this Agreement.

MISCELLANEOUS PROVISIONS

18. All of the Exhibits attached hereto are hereby incorporated by reference as
though fully set forth herein.

19. The Parties intend this Settlement to be a final and complete resolution of
all disputes asserted or which could be asserted by Plaintiffs against all
Released Defendant Parties with respect to all Released Plaintiff Claims.
Accordingly, Plaintiffs and their respective counsel and the Defendants and
their respective counsel agree not to assert in any forum or to any media
representative (whether or not for attribution) that this Litigation was brought
by Plaintiffs or defended by the Defendants in bad faith or without a reasonable
basis. The Parties shall assert no claims of any violation of Section 130-1.1 of
the New York Codes, Rules and Regulations relating to the prosecution, defense,
or settlement of this Litigation. The Parties agree that the terms of this
Settlement were negotiated at arm’s-length and in good faith, and reflect a
settlement that was reached voluntarily after consultation with experienced
legal counsel.

20. This Agreement may not be modified or amended, nor may any of its provisions
be waived except by a writing signed by all signatories hereto or their
successors-in-interest.

21. The headings herein are used for the purpose of convenience only and are not
meant to have legal effect.

22. The waiver by any Settling Party of any breach of this Agreement by any
other Settling Party shall not be deemed a waiver of any other prior or
subsequent breach of this Agreement.

23. This Agreement and its Exhibits constitute the entire agreement among the
Settling Parties concerning this Settlement, and no representations, warranties,
or inducements have been made by any party hereto concerning this Agreement and
its Exhibits other than those contained and memorialized in such documents. For
avoidance of doubt, this Agreement does not preclude any party from pursuing
claims against any of the Torino Parties relating to or arising out the Torino
Stock Transaction.

24. This Agreement may be executed in one or more original and/or faxed
counterparts. All executed counterparts and each of them shall be deemed to be
one and the same instrument provided that counsel for the signatories of this
Agreement shall exchange among themselves original signed counterparts.

25. This Agreement shall be binding upon, and inure to the benefit of, the
successors and assigns of the Settling Parties.

26. The construction, interpretation, operation, effect and validity of this
Agreement, and all documents necessary to effectuate it, shall be governed,
construed and enforced in accordance with the laws of the State of New York,
without regard to the conflict of laws principles thereof.

27. The consummation of this Settlement as embodied in this Agreement shall be
under the authority of the Court, and the Court shall retain jurisdiction for
the purpose of enforcing the terms of this Agreement.

28. This Agreement shall not be construed more strictly against one Settling
Party than another merely by virtue of the fact that it, or any part of it, may
have been prepared by counsel for one of the Settling Parties, it being
recognized that it is the result of arm’s-length negotiations between the
Settling Parties and all Settling Parties have contributed substantially and
materially to the preparation of this Agreement.

29. All counsel and any other person executing this Agreement and any of the
Exhibits hereto, or any related Settlement documents, warrant and represent that
they have the full authority to do so and that they have the authority to take
appropriate action required or permitted to be taken pursuant to the Agreement
to effectuate its terms.

30. Plaintiffs’ Counsel and Defendants’ Counsel agree to cooperate fully with
one another in seeking Court approval of the Approval Order, the Agreement and
this Settlement, and to use best efforts to promptly agree upon and execute all
such other documentation as may be reasonably required to obtain final approval
by the Court of the Settlement.

31. The fact of entry into and execution of this Agreement does not confer
personal jurisdiction over the Torino Parties in the State of New York
and subject to and without waiver of each and every position otherwise
that Huff has asserted or may assert as to personal jurisdiction over the Torino
Parties in the State of New York, Huff agrees that it will not under any
circumstances argue that the entry into and execution of this Agreement by the
Torino Parties provides a basis for personal jurisdiction over any or all of
them in the State of New York, except solely with respect to any obligations of
the Torino Parties to implement this Agreement.

IN WITNESS WHEREOF, the Settling Parties have caused this Agreement to be
executed by their duly authorized counsel.

     
DATED:
  New York, New York
     , 2012

CADWALADER, WICKERSHAM

& TAFT LLP

By:       

Louis M. Solomon

Hal S. Shaftel

One World Financial Center
New York, New York 10281
(212) 504-6000

Attorneys for Plaintiffs The Huff Alternative Fund, L.P. & The Huff Alternative
Parallel Fund, L.P.

1

KRAMER LEVIN NAFTALIS & FRANKEL LLP

By:       

David S. Frankel

Jeremy A. Cohen

1177 Avenue of the Americas

New York, New York 10036

(212)715-9100

Attorneys for Defendants except Torino with respect to Counts I-III of the
Amended Complaint, and Defendants except Torino, BPS Partners, LLC, and BPS

Parent, LLC with respect to Count X of the Amended Complaint

KAYE SCHOLER LLP

By:       

Vincent A. Sama

425 Park Avenue

New York, New York 10022-3506

(212) 836-8000

Attorneys for Defendant Torino with respect to Counts I and II of the Amended
Complaint and Defendants with respect to Counts IV-XI of the Amended Complaint

2